10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

United States of America,
Plaintiff,

V.

Acumen Assessments, et al.,

Defendants.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
Case No.: 2118-cV-2101-APG-PAL
ORDER STAYING CASE

[ECF No. 14]

 

The Government’s motion to stay this case (ECF No. 14) is GRANTED. Counsel for

the Government shall notify the court as Soon as finding for the Department of Justice is

sufficiently restored to permit counsel to resume Working.

Dated: December 28, 2018.

ANDI€EW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

 

 

 

